Citation Nr: 1325332	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of fractured ribs.

2.  Entitlement to service connection for lumbar spine osteoarthritis.

3.  Entitlement to service connection for abdominal aortic aneurysm.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to August 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When the case was previously before the Board in October 2012, it was remanded for additional development.

The issue of entitlement to service connection for chronic obstructive pulmonary disease and emphysema appear to have been raised by the record in a July 2013 statement.  However these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In the October 2012 remand, the Board instructed the RO/AMC to schedule the Veteran a VA examination in order to determine the etiology of any residuals of fractured ribs, lumbar spine osteoarthritis, abdominal aortic aneurysm, and hypertension.  The examiner was instructed review the claims file, to include service treatment records, post-service treatment records, and the Veteran's Social Security Administration (SSA) records, and provide several medical opinions.  First, the examiner was instructed to provide an opinion as to whether the Veteran has any current disability due to residuals of fractured ribs, noted on a May 1967 X-ray examination, and if so, whether the fractured rib condition that preexisted service clearly and unmistakably was not aggravated by service, to include any in-service exercise.  The examiner was also asked to provide an opinion as to whether any current lumbar spine osteoarthritis is at least as likely as not related to service.  In making this determination, the examiner was specifically instructed to consider the July 1967 personnel records showing treatment and hospitalization for back pain and report of old injury, the March 1991 record of proceedings from the Air Force Board for Correction of Military Records, and the Veteran's SSA records showing the Veteran's report of hurting his back when he was 18 years old and then again after service in 1992 in a car accident.  Finally, the examiner was instructed to provide an opinion as to whether the Veteran's abdominal aortic aneurysm and/or hypertension are at least as likely as not related to service, to include the Veteran's undesirable discharge from service.  For this opinion, the examiner was specifically instructed to consider the Veteran's SSA records and an August 2009 letter from the Veteran's private physician, Dr. Gaggos.  The examiner was then instructed to provide a complete rationale for all opinions.

The Veteran underwent a VA examination in December 2012.  The report of that examination reflects a diagnosis of abdominal aortic aneurysm, hypertension, degenerative osteoarthritis of the lumbar spine and degenerative disc disease, and X-ray evidence of small deformity in fifth and sixth ribs, left side.

Initially, the Board notes that despite the X-ray findings of a small deformity in the fifth and sixth ribs, left side, the VA examiner did not provide an opinion as to whether this disability clearly and unmistakably was not aggravated by service, to specifically include any in-service exercise.  As such, a remand is required in order to obtain such an opinion.

The December 2012 VA examination report also reflects the examiner's opinion that the Veteran's degenerative osteoarthritis of the lumbar spine and degenerative disc disease are less likely as not caused by or a result of service.  The examiner stated that the rationale was up to date literature review.  The examiner further stated that the degenerative condition of a joint or disc is a normal progression with advanced age and is accelerated by tobacco use.  The examiner then noted that the Veteran has a 50-year history of cigarette smoking.  

The December 2012 VA examiner further stated that the Veteran's aortic aneurysm is stable after coiling and stent replacement.  The examiner opined that this condition is not caused by or a result of service.  The rationale was noted to be up to date literature review and that heavy tobacco usage is a high risk factor for aneurysms.  

With regard to the Veteran's hypertension, the December 2012 VA examiner indicated that the Veteran was diagnosed with hypertension in 1986.  The examiner opined that this condition was not caused by or the result of service because it was diagnosed after discharge and heavy tobacco usage is one high risk factor for hypertension.

Although the examiner indicated that the claims file was reviewed, and noted that up to date literature review was a basis of the stated opinions, there is no indication that the examiner specifically took into account the treatment records showing back complaints in service and other documentation of pre- and post-service back injuries.  Additionally, although the examiner indicated that degenerative changes to a joint or disc are a natural progression of age and are accelerated by tobacco use, and that the Veteran has a 50 year history of smoking cigarettes, the examiner did not actually state that the Veteran's degenerative osteoarthritis and degenerative disc disease of the lumbar spine in this case are related to his age and his tobacco use.  

Similarly, although the examiner stated that heavy tobacco use is a high risk factor for aneurysms and hypertension, the examiner did not provide an opinion regarding whether this Veteran's abdominal aortic aneurysm and hypertension are related to his tobacco use.  Furthermore, the examiner was instructed to provide an opinion as to whether the Veteran's abdominal aortic aneurysm and hypertension are at least as likely as not related to his undesirable discharge from service.  No such opinion is contained in the December 2012 VA examination report.

Finally, part of the December 2012 VA examiner's rationale against the Veteran's claim of entitlement to service connection for hypertension is that hypertension was diagnosed after discharge from service.  Notably, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, some specifically enumerated chronic disorders, including hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Therefore, the Board finds that the medical opinions contained in the December 2012 VA examination are inadequate and do not substantially comply with the October 2012 remand directives.  As such, a remand for additional medical opinions is required.  

The October 2012 remand directed the RO/AMC to make another attempt to obtain the Veteran's service treatment records.  On remand some duplicate personnel files were added to the record.  However, a November 2012 report of general information indicates that the RO was going to have a copy of the Veteran's temporary folder sent to the AMC so that a cross reference could be done as part of an attempt to locate the Veteran's service treatment records.  The claims file does not contain a temporary file nor does it contain any information regarding whether the temporary file was ever sent to the AMC.  As such, the temporary file, if it exists, should be obtained on remand.

In a July 2013 statement the Veteran indicated that he has consulted with a chiropractor on a few occasions and sees his physician, Dr. Khatib for his back.  The Veteran also indicated that Dr. Gebrosky has counseled him over the phone a few times over the years.  A review of the claims file reflects that these treatment records are not of record.  Therefore, an attempt to obtain them should be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the complete names and addresses of the clinicians listed in the Veteran's July 2013 statement, including Dr. Khatib, Dr. Gebrosky, and the chiropractor who was not referred to by name.  Request that the Veteran complete and submit authorization forms in order for VA to obtain such private treatment records.  If such authorization is provided by the Veteran, undertake all appropriate efforts to obtain such treatment records.  Any negative response should be documented and maintained in the claims file.

2.  Undertake all appropriate development action to obtain any temporary file located at the RO.  (A November 2012 report of general information indicates that such a file exists and was then located at the Detroit RO).  If the temporary file cannot be located, the claims file should document this fact.

3.  Return the claims file, to include a copy of this remand, to the December 2012 VA examiner.  Request that the examiner review the claims file, to specifically include the Veteran's May 1967 X-ray report; the service personnel records showing that in July 1967 the Veteran was seen for complaints of back pain; the March 1991 Record of Proceedings of the Air Force Board for Correction of Military Records; the June 2007 SSA record showing hypertension since 1986, the Veteran's report that when he was 18 years old he hurt his back while working for the post office and was told he had a herniated disc, and his report that his back symptoms were exacerbated in 1992 after a car accident; the August 2009 letter from Dr. Gaggos; and any additional private treatment records . 

The examiner should provide an opinion as to whether the Veteran's residuals of fractured ribs, diagnosed as mild deformity of the fifth and six ribs, (a disability which preexisted service) clearly and unmistakably was not aggravated (i.e., permanently worsened beyond its natural progression) by service, to specifically include any in-service exercise.  

Clear and unmistakable means that the evidence is obvious and manifest.

In making this determination, the examiner should specifically consider the Veteran's May 1967 X-ray report, the March 1991 Record of Proceedings of the Air Force Board for Correction of Military Records, and the August 2009 letter from Dr. Gaggos.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent  probability or more) that the Veteran's lumbar spine osteoarthritis and degenerative disc disease is causally or etiologically related to military service, to include the Veteran's complaints of back pain during service.

In making this determination, the examiner should specifically consider the personnel records reflecting treatment and hospitalization for back pain and the Veteran's report of an old injury of the lumbar spine in July 1967, the March 1991 Record of Proceedings of the Air Force Board for Correction of Military Records, and the Veteran's SSA records reflecting the Veteran's reports in June 2007 of hurting his back when he was 18 years old while working for the post office, and 1992 injury from a car accident.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's abdominal aortic aneurysm and/or hypertension are related to service, to include the Veteran's undesirable discharge from service.  

In making this determination, the examiner should specifically consider the Veteran's SSA records, and the August 2009 letter from Dr. Gaggos.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, citing to claims file documents and/or clinical findings as appropriate. 

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

If the December 2012 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination or examinations needs to be conducted in order to obtain such opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


